Citation Nr: 1200277	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-38 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left leg/knee disability.  

2.  Entitlement to a temporary total (convalescent) rating for right hammertoe.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2006 and March 2008 rating decisions of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In June 2008, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the claims file.  

The Veteran had also initiated appeals of denials of service connection for right and left hammertoe.  A July 2007 rating decision granted such benefits, and those matters are not before the Board.  

The matter of entitlement to a temporary total (convalescent) rating for right hammertoe is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.  


FINDING OF FACT

On December 15, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he intended to withdraw his appeal seeking service connection for a left leg/knee disability; there is no question of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for a withdrawal of a Substantive Appeal by the Veteran have been met as to the claim of service connection for a left leg/knee disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA is not necessary. 

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a statement received on December 15, 2009, the Veteran withdrew his appeal seeking service connection for a left leg/knee disability, stating that he "did not file an appeal for [a] left leg condition."  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.  


ORDER

The appeal seeking service connection for a left leg/knee disability is dismissed.  



REMAND

At the outset, the Board notes that the Veteran's service treatment records (STRs) appear to have been lost while in VA's possession, and are unavailable.  See December 19, 2011 San Diego VA RO correspondence.  Under such circumstances, VA has a heightened duty "to consider [the] applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Notably, it is well-established that VA has a heightened duty to assist the Veteran when pertinent records in VA's possession have been lost.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

Medical records note a history of hammertoe-correction surgery in December 2007.  The Veteran seeks a temporary total rating for a period of convalescence following this procedure.  An April 2008 VA treatment record notes that there were no surgical complications with the December 2007 surgery, but indicates that the Veteran was unable to work from the date of the surgery until April 2008.  There is no explanation of why the Veteran was deemed unable to work, and as the opinion is conclusory in nature, it has limited probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  However, the notation does suggest that a period of convalescence was contemplated (with possible entitlement to a temporary total rating under 38 C.F.R. § 4.30).  Notably, the evidence of record also shows that there was an intercurrent injury to the toe in February 2008.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran's claims file to be forwarded to the physician who provided the April 2008 statement that the Veteran was unable to work from December 21, 2007 (the date of the right hammertoe surgery) until April 30, 2008 for review and a more thoroughly explained opinion as to whether convalescence was required following the December 2007 procedure (and why it was necessary).   The physician should comment on the impact, if any, of the February 2008 intercurrent injury.  

If the physician who provided the April 2008 statement is unavailable, the Veteran's claims file should be forwarded to an orthopedist or podiatrist for review and an opinion as to whether the December 2007 hammertoe surgery required a period of convalescence (and if so, for what period of time) or involved severe postoperative residuals?  The examiner must explain the rationale for all opinions given (to include comment on the significance, if any, of the February 2008 intercurrent injury).  

2. The RO should then readjudicate the claim for a temporary total (convalescent) rating following the December 2007 right hammertoe surgery.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


